Case 3:17-cv-00601-MHL Document 146 Filed 07/17/19 Page 1 of 5 PageID# 2530




 1                              IN THE UNITED STATES DISTRICT COURT

 2


 3
                            FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                      RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al..                      Case No.: 3:17-cv-00601-MHL
6
                   Plaintiff,
 7
                                                      STATEMENT DENYING CONSENT TO
     vs.
                                                      PROCEED BEFORE A MAGISTRATE
8
                                                      JUDGE
     JASON GOODMAN,et al..
9

                   Defendant
10


11
           STATEMENT DENYING CONSENT TO PROCEED BEFORE A MAGISTRATE
12
                                                 JUDGE

13


14           Comes now, Defendant Goodman,Pro Se, with this statement denying consent to

15
     proceed before a magistrate judge. Defendant refuses to waive his right to have this matter heard
16
     by a federal judge. Defendant Goodman does not consent to proceed before United States
17
     Magistrate Judge in this matter.
18


19


20


21
                                                                              Jason Goodman,Pro Se
22
                                                                               252 T"* Avenue Apt 6i
                                                                               New York,NY 10001
23                                                                    truth@crowdsourcethetruth.orc

24


25


26


27


28

     STATEMENT DENYING CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE - 1


                                                                                                       iijvb ft
                                                                                                         ^2019
                                                                                        I                        !Ul
 Case 3:17-cv-00601-MHL Document 146 Filed 07/17/19 Page 2 of 5 PageID# 2531




 1                               IN THE UNITED STATES DISTRICT COURT

 2


 3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al.,                        Case No.: 3:17-CV-00601-MHL
 6
                    Plaintiff,
 7
     vs.
                                                        DEFENDANT'S SWORN STATEMENT
 8
     JASON GOODMAN,et al..
 9

                    Defendant
10


11
                                  DEFENDANT'S SWORN STATEMENT
12


13
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
14
     Further, I hereby attest that the attached exhibits are accurate and true copies ofsource
15


16
     documents as described. Video and telephone recording transcripts may contain typos due to

17   voice to text transcription software. True and accurate copies of original video and audio
18
     recordings can be provided should it please the court.
19
     Signed this   15      day of July 2019
20


21


22


23

                                                                    Jason Goodman, Defendant, Pro Se
24
                                                                               252    Avenue Apt 6
25                                                                               New York, NY 10001
                                                                        truth@.crowdsourcethetruth.orE
26


27


28

     DEFENDANT'S SWORN STATEMENT - 1




                                                                              \l JUL I 7 2019 I
                                                                                                          'II
Case 3:17-cv-00601-MHL Document 146 Filed 07/17/19 Page 3 of 5 PageID# 2532




        Circuit Court for Eastern Divistion Virginia                                                 Case No. 3:17-CV-601-MHL
                                                                CityorCoun^
        Robert David Sleele and Earth Inleliigence Nelwor
                                                                                    Jason Goodman
        Name                                                                        Name
        11005 LANGTON ARMS CT                                                 VS. 2S2 7th avenue                                   6$

        siiiediAdtirtiss                                    ' ' AitLIf              StieetAddftess                               Apt#
        OAKTON,                  VA    22124       (571) 320-8573                   New York                NY   10001   (3S3 ^ 744-7594
        City                            ZipCade       Area Tetephone                City                    state ZipCode Aiea          Teiephone
                                                      Code                                                                 Code
                              PfwiSff                                                                   Defencfara




                                                     CERTIFICATE OF SERVICE
                                                                         (DOMREL58)


                                                                                             July
                   I HEREBY CERTIFY that on this is                               day of                                 , 2019          .a copy
                                                                STATEMENT DENYING CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE
                   of the document(s)entitled
                                                                                                            Title of Dacument{s)
                                                                                  emailed to: tcfrank@kaufcan.com
                    Teriy Frank Kaufman & Canoles
                    GpposingPailyorHis/HerAttorney

                    1021 E. Gary Street, 14th Floor
                   Address

                           Richmond                                 VA                   23219
                   6Hy                                                    Slate                      —Zip



                                         July 15. 2019
                                        Date




                                                                           Page 1 of 1
                                                                                                                 DRS8- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 146 Filed 07/17/19 Page 4 of 5 PageID# 2533




        Circuit Court for Eastern Divistion Vifainia                                             Case No. 3;17-cv-601-MHL
                                                             CRyorCounty
        Robert David Steels and Earth Intelligence Nelwor
                                                                                 Jason Goodman
        Name                                                                     Name
        11005 LANQTON ARMS CT                                              VS. 252 7th avenue                                    6$

        aireeijwiaiess                                       AJltS               StreetAddress                                  Apt#
        OAKTON,                  VA     22124      (571"1 320-8573               New York                 NY   10001    ^323 ^ 744-7594

        CiV                     State   ZipCode       Area Tdephone             City                   Stale ZipCode Area             Tetephone
                                                      Code                                                               Code
                             PlwrOf                                                                 DefBndant




                                                     CERTIFICATE OF SERVICE
                                                                     (DOMREL58)


                                                                                         July
                  I HEREBY CERTIFY that on this is                             day of                                  , 2019          .acopy
                                                             STATEMENT DENYING CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE
                  ofthe document(s)entitled
                                                                                                          Title of Document(s)
                                                                              emailed to: stevenbiss@earthlink.net
                   Steven 8 Biss
                   Opposing Party or His/Her Attorney

                  300 West Main Street Suite 102

                  Address

                         Charlottesvllle                        VA                   22903
                  6ity^                                               state                        -Bp-




                                         Julv 15. 2019
                                         Date




                                                                       Page 1 of 1
                                                                                                               DR58- Revised 13 February 2001
    Case 3:17-cv-00601-MHL Document 146 Filed 07/17/19 Page 5 of 5 PageID# 2534

                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                                          DIVISION




     ROBERT DAVID STEELE,et al.,
                                   PIaintifF(s),


                                                                                            3:17-cv-00601-MHL
                                                                     Civil Action Number:

      JASON GOODMAN,et a]

                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of perjury that:

                                                                   STATEMENT DENYING CONSENT TO
No attorney has prepared,or assisted in the preparation of
                                                                  —PROCEED BEFORE A MAGISTRATE JUDGE

  JASON GOODMAN
Name ufPw Se Parly (PiiiU ur Type)


Signature ofPro Se Party

Executed on: July 15,2019               (Date)

                                                             OR



The following attorney(s) prepared or assisted me in preparation of.
                                                                            (Title ofDocument)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document
                                                                            DpSfjii
(Name ofPro Se Party(Print or Type)
                                                                          n,
Signature ofPro Se Party

Executed on:                            .(Date)
